United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 11, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-41295
                         Summary Calendar



ERNEST RAY KOONCE,

                                    Plaintiff-Appellant,

versus

INTERNAL REVENUE SERVICE; LARRY LAGRAND, Agent;
FRAN BERRY, Agent,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-408
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ernest Ray Koonce, federal prisoner # 66230-079, proceeding

pro se and in forma pauperis (“IFP”), appeals the district

court’s dismissal of his complaint for lack of subject matter

jurisdiction and for failure to state a claim upon which relief

may be granted, and denying all outstanding motions.     Koonce

brought suit against the defendants pursuant to the Federal Tort


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41295
                                -2-

Claims Act (“FTCA”), Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), common law torts, and

the Administrative Procedures Act (“APA”), after his airplane was

struck by another plane while sitting on the tarmac at the Polk

County Airport in Livingston, Texas.   At the time of the

accident, the airplane was in the possession of the Internal

Revenue Service (“IRS”), after being seized pursuant to a

jeopardy assessment.

     On appeal, Koonce argues that the district court abused its

discretion in not granting his motion for default judgment

because the United States Marshal took too long to serve his

complaint on the United States Attorney.   Koonce has not shown

that Government was in default.   Therefore, he has not shown that

the district court abused its discretion in denying his motion

for default judgment.   See Lewis v. Lynn, 236 F.3d 766, 767 (5th

Cir. 2001).

     Koonce’s brief does not challenge adequately the district

court’s reasons for dismissing his claims.   See FED. R. APP.

P. 28(a)(9)(A).   Rule 28(a)(9)(A) requires that the appellant’s

argument contain the reasons he deserves the requested relief

with citation to the authorities, statutes and parts of the

record relied on.   Although we apply less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construe briefs of pro se litigants, pro se parties

must still brief the issues and reasonably comply with the
                            No. 02-41295
                                 -3-

requirements of FED. R. APP. P. 28.   Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).   When an appellant fails to identify

any error in the district court’s analysis, it is the same as if

the appellant had not appealed that judgment.     Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     This appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     It is

therefore DISMISSED.   5TH CIR. R. 42.2.

     The dismissal of this appeal counts as a strike under the

Prison Litigation Reform Act.   See Adepegba v. Hammons, 103 F.3d

383, 387 (5th Cir. 1996).   Koonce is WARNED that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g) he will not

be able to proceed IFP in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    28 U.S.C. § 1915(g).

     APPEAL DISMISSED, SANCTION WARNING ISSUED.